Citation Nr: 0500096	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-20 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970 and from January 1971 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Rheumatoid arthritis was not present in service and was 
not manifested in the first year after service.  

2.  There is no competent medical evidence of record relating 
the veteran's rheumatoid arthritis to any disease or injury 
which occurred during active military service.  


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
active service, and the incurrence of rheumatoid arthritis in 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1337 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that a VCAA letter was sent to 
the veteran in January 2002, before the initial rating 
decision in May 2002.  He was sent an additional VCAA letter 
in December 2002.  These letters specifically advised him as 
to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, these letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise  

VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and a VA examination report 
dated in February 2002, private medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination.  It does not 
appear that any additional attempts to verify stressors are 
necessary in light of the current evidence obtained.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

A review of the service medical records reflects that the 
veteran was treated on numerous occasions for aches and pains 
associated with various injuries, to include those that 
resulted from injuries to the back, ribs, and left wrist.  At 
the time of discharge examination from his first period of 
active service in August 1970, he checked the box that 
indicated that his medical history included "arthritis or 
rheumatism."  Arthritis, rheumatoid or otherwise, however, 
was not actually diagnosed during either period of active 
service.  

Post service records include VA records dated from 1988 
through 2003.  These documents are negative for report of 
rheumatoid arthritis until 2000 when it was noted that the 
veteran was being treated for this condition.  Subsequently 
dated records reflect that he continues to be treated for 
this condition.  

When examined by VA in February 2002, the examiner noted that 
the veteran had multiple injuries during service, to include 
injury to the wrists, shoulder, knees and elbows.  He noted 
that it was the veteran's assertion that these injuries were 
the cause of his rheumatoid arthritis.  The veteran claimed 
that he experienced some pain in the joints of and on all of 
the time that he was in service.  The examiner stated that he 
agreed that the veteran had inservice injuries.  It was noted 
that the veteran's rheumatoid arthritis had been present for 
at least six years and that there were multiple joints 
involved, to include the joints of the feet, ankles, and 
knees.  A blood test confirmed that he had rheumatoid 
arthritis.  It was noted that the veteran took Celebrex at 
the present time for his symptoms but without much success.  

On examination, the veteran was described as obese, weighing 
355 pounds.  This was an aggravating factor in his arthritis.  
His extremities revealed classical rheumatoid arthritic 
changes of swelling and tenderness around the various joints, 
particularly his hands, wrist, and his feet.  The examiner's 
impression was that the veteran had rheumatoid arthritis in 
multiple joints and that it had been present for about six 
years.  The examiner found that it was impossible to say when 
this condition started, but he opined that it was not due to 
multiple injuries that he received in service as it was an 
"independent separate condition."  

Included in the claims file is an excerpt of a medical 
treatise which discusses what causes rheumatoid arthritis.  
This excerpt was submitted to the record in October 2002.  
The article provides information as the inflammatory process 
("a byproduct of the body's immune system, which fights 
infection and heals wounds and injuries"), genetic factors, 
and infectious triggers.   

At a personal hearing in May 2003, the veteran provided 
testimony in support of his claim.  He asserted that he was 
noted to have arthritis in 1970 on his discharge examination 
report.  He opined that inservice injuries resulted in his 
arthritis.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The competent evidence of record reflects that the veteran 
does have a current diagnosis of rheumatoid arthritis.  This 
disorder, if manifest during service or to a degree of 10 
percent or more within one years of discharge, would give 
rise to entitlement to service connection.  38 C.F.R. 
§ 3.309.  As noted above, it is the veteran's assertion that 
his current rheumatoid arthritis was noted during service on 
an August 1970 examination report and that this disorder is 
the result of inservice treatment for various injuries.  

The Board does not agree.  It is argued by the veteran that 
the August 1970 report shows that he was diagnosed with 
arthritis in service.  It is noted, however, that this is 
actually a medical history report that is generally filled 
out by the patient himself.  It is likely that the veteran 
checked this box himself.  At any rate, whether he checked 
the box, or whether someone else did, it does not represent a 
diagnosis of arthritis.  It is noted that this condition was 
noted at any time during service or post service, until it 
was noted upon VA treatment records in 2000.  This is many 
years after the veteran's final separation from service in 
1978.  

While the veteran contends that his rheumatoid arthritis is 
the result of inservice injuries, a VA examiner has expressly 
stated that this is not the case.  Following examination of 
the veteran in 2002, it was noted that the veteran's 
rheumatoid arthritis was a separate and independent 
condition, unrelated to inservice injuries.  The Board finds 
the examiner's opinion more probative than the veteran's 
opinion as it was provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  Competent medical evidence is considered 
more probative than competent lay evidence.  Therefore, the 
Board finds that the medical evidence of record, which 
indicates that the veteran's rheumatoid arthritis is not of 
service origin, is more probative than the veteran's own lay 
statements.

The veteran is competent as a lay person to report on that 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for rheumatoid arthritis.  
Accordingly, reasonable doubt does not assist the veteran in 
this claim.  38 C.F.R. § 3.102.  




ORDER

Service connection for rheumatoid arthritis is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


